IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


SKYAMBER SNODY, INDIVIDUALLY AND    : No. 262 MAL 2020
AS ADMINISTRATRIX OF THE ESTATE OF :
KARL R. SNODY, DECEASED,            :
                                    : Petition for Allowance of Appeal
                Petitioner          : from the Order of the Superior Court
                                    :
                                    :
           v.                       :
                                    :
                                    :
ROBERT A. ETTLINGER, M.D., PINNACLE :
HEALTH SYSTEM, PINNACLE HEALTH      :
MEDICAL GROUP D/B/A PINNACLE        :
HEALTH FAMILY CARE MILLERSBURG,     :
                                    :
                Respondents         :


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of December, 2020, the Petition for Allowance of Appeal

is DENIED.